DETAILED ACTION

This Office Action is a response to an amendment filed on 10/20/2021, in which claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1, 15, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2019/0166375 A1) in view of Ko (US 2021/0051329 A1).

Regarding claim 1, Jun discloses: A method of coding video data, the method comprising: 
reconstructing a block of video data to create a reconstructed block of video data (see paragraph 267); 
determining a value of a gradient for a sample in the reconstructed block of video data (see paragraph 300-302), including performing a gradient calculation (see paragraph 302 and 306, calculating delta value using available samples b) for the sample using an available sample that corresponds to an unavailable sample in place of the unavailable samples (see paragraph 293) in the gradient calculation of a gradient value of a gradient direction for the sample (see paragraph 300-301), wherein the unavailable sample is outside of one of: a picture, a slice, a tile, or a tile group that includes the reconstructed block of video data (see paragraph 268, 294, and 306-307, and Fig. 15 and 16), wherein the available sample corresponds to the unavailable sample (see paragraph 293, i.e. an unavailable sample in replaced with an adjacent sample, the first appearing available sample, or closest available sample); 
determining an adaptive loop filter for the reconstructed block of video data based at least in part on the determined gradient value for the sample (see paragraph 108 and 316); and 
applying the determined adaptive loop filter to the reconstructed block of video data to generate a filtered block of video data (see paragraph 121). 
Jun does not explicitly disclose: determining gradient values of a plurality of gradient directions for a sample, and 
determining an adaptive loop filter for the reconstructed block of video data based at least in part on the determined gradient values of the plurality of gradient directions for the sample.
However, Ko from the same or similar endeavor discloses: determining gradient values of a plurality of gradient directions for a sample (see Ko, paragraph 141), and 
determining an adaptive loop filter for the reconstructed block of video data based at least in part on the determined gradient values of the plurality of gradient directions for the sample (see Ko, paragraph 134 and 141).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “determine gradient values of a plurality of gradient directions for a sample, and determine an adaptive loop filter for the reconstructed block of video data based at least in part on the determined gradient values of the plurality of gradient directions for the sample” as taught by Ko in the method of image coding taught by Jun to efficiently perform motion compensation for zoom in/out, rotation, and other irregular movements as well as conventional translational movements (see Ko, paragraph 4).

Regarding claim 2, the combination of Jun and Ko discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the available sample that corresponds to the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
performing the gradient calculation for the sample using an available neighboring sample along the gradient direction of a gradient of the sample in place of the unavailable sample (see paragraph 306-307). 
Regarding claim 3, the combination of Jun and Ko discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
performing mirror padding to determine the available sample that corresponds to the unavailable sample (see Fig. 16(b) and Fig. 17); and 
performing the gradient calculation for the sample using the available sample (see paragraph 306). 
Regarding claim 4, the combination of Jun and Ko discloses: The method of claim 1, wherein: 
determining the gradient values (see Ko, paragraph 141) for the sample in the reconstructed block of video data includes determining a plurality of gradient values for a window that covers the reconstructed block of video data, the window including samples of the reconstructed block of video data and samples that surround the reconstructed block of video data (see Fig. 16 and 17); and 
determining the adaptive loop filter for the reconstructed block of video data (see paragraph 108) based at least in part on the determined gradient values for the sample (see paragraph 306 and 316-317) includes determining the adaptive loop filter for the reconstructed block of video data based at least in part on the determined plurality of gradient values for the window (see paragraph 108 and 316). 
Regarding claim 5, the combination of Jun and Ko discloses: The method of claim 4, wherein determining the plurality of gradient values for the window that covers the reconstructed block of video data (see Fig. 16 and 17) comprises: 
replacing unavailable gradient values for samples within the window that are outside a boundary of one of: the picture, the slice, the tile, or the tile group with one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307), wherein the one of: the picture, the slice, the tile, or the tile group includes the reconstructed block of video data (see Fig. 16(a)). 
Regarding claim 6, the combination of Jun and Ko discloses: The method of claim 5, wherein the boundary comprises a horizontal boundary (see Fig. 16(a), B and C), and wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the horizontal boundary as a nearest gradient value of a sample inside the horizontal boundary that is on the same column as the sample within the window and outside the horizontal boundary (see paragraph 306-307 and Fig. 16). 
Regarding claim 7, the combination of Jun and Ko discloses: The method of claim 5, wherein the boundary comprises a vertical boundary, and wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the vertical boundary as a nearest gradient value of a sample inside the vertical boundary that is on the same row as the sample within the window and outside the vertical boundary (see paragraph 306-307 and Fig. 16). 

Regarding claim 8, the combination of Jun and Ko discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining a diagonal gradient value for a sample within the window and outside the boundary as a nearest diagonal gradient value of a sample inside the boundary that is on the same gradient direction as the diagonal gradient value of the sample within the window and outside the boundary (see Fig. 12). 
Regarding claim 9, the combination of Jun and Ko discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining additional gradient values for additional samples within the reconstructed block of video data to replace the unavailable gradient values for the samples within the window that are outside the boundary (see Fig. 12 and 17). 
Regarding claims 15-24, claims 15-24 are drawn to an apparatus having limitations similar to the methods claimed in claims 1-9 treated in the above rejections.  Therefore, apparatus claims 15-24 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claim 30, claim 30 is drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claims 1 and 15 treated in the above rejections.  Therefore, computer readable storage medium claim 30 corresponds to apparatus and method claims 1 and 15 and is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 10-14 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483